           3:21-cv-02161-JFA    Date Filed 09/21/21     Entry Number 15      Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH CAROLINA

    John C. Nelums; Delmarshi H. Nelums,                C/A No. 3:21-cv-2161-JFA-PJG

                                    Plaintiffs,

    vs.
                                                                    ORDER
    Hutchens Law Firm, LLP; John B.
    Kelchner; Lender Processing Services, Inc.;
    LPS Default Solutions; LPS Default
    Solutions Network; Fidelity National Title
    Insurance Company; Deutsche Bank
    National Trust Company; Ocwen Loan
    Servicing, LLC; Mortgage Electronic
    Registrat System; PHH Mortgage Services,
    John Do 1-10,

                                    Defendants.


      I.      INTRODUCTION

           Plaintiffs John and Delmarshi Nelums, self-represented litigants, filed this action

for damages and injunctive relief for purported violations of the Racketeer Influenced and

Corrupt Organizations Act (“RICO”), 18 U.S.C. § 1961, et seq. Pursuant to 28 U.S.C. §

636(b) and Local Civil Rule 73.02(B)(2) (D.S.C.), this matter was referred to a Magistrate

Judge for pre-trial proceedings.

           After receiving and reviewing Plaintiffs’ initial pleadings, the Magistrate Judge

assigned to this action 1 prepared a thorough Report and Recommendation (“Report”) and


1
    The Magistrate Judge’s review is made in accordance with 28 U.S.C. § 636(b)(1)(B) and Local
    Civil Rule 73.02(B)(2)(d) (D.S.C.). The Magistrate Judge makes only a recommendation to this
    Court. The recommendation has no presumptive weight, and the responsibility to make a final
    determination remains with the Court. Mathews v. Weber, 423 U.S. 261 (1976).
          3:21-cv-02161-JFA      Date Filed 09/21/21      Entry Number 15        Page 2 of 5




opines that this action is frivolous and should therefore be dismissed without prejudice and

issuance and service of process. (ECF No. 8) 2.

          The Report sets forth, in detail, the relevant facts and standards of law on this matter,

and this Court incorporates those facts and standards without a recitation. Plaintiffs filed

objections to the Report on September 16, 2021, to which they later filed additional

supplements on September 20, 2021. (ECF Nos. 12 & 14). Thus, this matter is ripe for

review.

    II.      STANDARD OF REVIEW

          A district court is only required to conduct a de novo review of the specific portions

of the Magistrate Judge’s Report to which an objection is made. See 28 U.S.C. § 636(b);

Fed. R. Civ. P. 72(b); Carniewski v. W. Virginia Bd. of Prob. & Parole, 974 F.2d 1330 (4th

Cir. 1992). In the absence of specific objections to portions of the Magistrate’s Report, this

Court is not required to give an explanation for adopting the recommendation. See Camby

v. Davis, 718 F.2d 198, 199 (4th Cir. 1983). Thus, the Court must only review those

portions of the Report to which Plaintiff has made a specific written objection. Diamond v.

Colonial Life & Acc. Ins. Co., 416 F.3d 310, 316 (4th Cir. 2005).

          “An objection is specific if it ‘enables the district judge to focus attention on those

issues—factual and legal—that are at the heart of the parties’ dispute.’” Dunlap v. TM

Trucking of the Carolinas, LLC, No. 0:15-cv-04009-JMC, 2017 WL 6345402, at *5 n.6



2
  A copy of this same Report was filed in a separate action brought by different plaintiffs but alleging
the identical claims. C/A No. 3:21-2162-MGL-PJG.
      3:21-cv-02161-JFA       Date Filed 09/21/21    Entry Number 15       Page 3 of 5




(D.S.C. Dec. 12, 2017) (citing One Parcel of Real Prop. Known as 2121 E. 30th St., 73

F.3d 1057, 1059 (10th Cir. 1996)). A specific objection to the Magistrate’s Report thus

requires more than a reassertion of arguments from the complaint or a mere citation to legal

authorities. See Workman v. Perry, No. 6:17-cv-00765-RBH, 2017 WL 4791150, at *1

(D.S.C. Oct. 23, 2017). A specific objection must “direct the court to a specific error in the

magistrate’s proposed findings and recommendations.” Orpiano v. Johnson, 687 F.2d 44,

47 (4th Cir. 1982).

       “Generally stated, nonspecific objections have the same effect as would a failure to

object.” Staley v. Norton, No. 9:07-0288-PMD, 2007 WL 821181, at *1 (D.S.C. Mar. 2,

2007) (citing Howard v. Secretary of Health and Human Services, 932 F.2d 505, 509 (6th

Cir. 1991)). The Court reviews portions “not objected to—including those portions to

which only ‘general and conclusory’ objections have been made—for clear error.” Id.

(citing Diamond, 416 F.3d at 315; Camby, 718 F.2d at 200; Orpiano, 687 F.2d at 47)

(emphasis added).

   III.   DISCUSSION

       Although Plaintiffs submitted over 160 pages in response to the Report, they have

failed to present arguments that could be considered specific objections to the Report. A

large portion of Plaintiffs’ filing discusses the Federal Magistrates Act, its legislative

history, and various circuit precedent surrounding review of Magistrate Judge’s Reports

and Recommendations—all of which have no bearing on the legal and factual

determinations at issue in this case.
      3:21-cv-02161-JFA       Date Filed 09/21/21     Entry Number 15       Page 4 of 5




       The remaining statements in the objections can only be described as a general

displeasure with the various Defendants and Magistrate Judge herself. For instance, the

objections state “false statements were made in each Case by Magistrate Judge Paige J.

Gossett.” (ECF No. 12, p. 12)(written as it appears in the original). Accordingly, Plaintiffs

have failed to put forth any argument that, even when construed liberally, can reasonably

be considered a specific objection.

       Although Plaintiffs utilize the moniker “objection” throughout these filings, each

“objection” is nothing more than a vague statement devoid of any reference to the Report

and completely lacking in any support or citation. Much like Plaintiffs’ complaint, these

objections are “written with purported legal jargon that is not coherent.” (ECF No. 8, p. 3).

Accordingly, Plaintiffs have failed to offer specific objections to the Report.

       In summation, the Plaintiffs’ filings fail to offer any specific reference to the Report

which would allow the undersigned to focus on any issue, either factual or legal, with which

they feel has been reached in error. “Generally stated, nonspecific objections have the same

effect as would a failure to object.” Staley v. Norton, No. 9:07-0288-PMD, 2007 WL

821181, at *1 (D.S.C. Mar. 2, 2007). Because Plaintiffs have failed to offer any specific

objections which would allow for a de novo review, the court is only required to review

the Report for clear error and is not required to give an explanation for adopting the

recommendation. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983). Consequently,

this court has reviewed the Report and finds no error which would warrant any further

action or correction.
      3:21-cv-02161-JFA       Date Filed 09/21/21    Entry Number 15      Page 5 of 5




   IV.      CONCLUSION

         After carefully reviewing the applicable laws, the record in this case, the Report,

and the objections thereto, this Court finds the Magistrate Judge’s recommendation fairly

and accurately summarizes the facts and applies the correct principles of law. Accordingly,

this Court adopts the Magistrate Judge’s Report and Recommendation and incorporates

herein by reference. (ECF No. 8). Consequently, the Court finds this action frivolous and

summarily dismisses it without prejudice and issuance and service of process. Moreover,

given this dismissal, Plaintiffs’ motion for temporary restraining orders and permanent

injunctions is denied as moot. (ECF No. 5).

IT IS SO ORDERED.



September 21, 2021                                        Joseph F. Anderson, Jr.
Columbia, South Carolina                                  United States District Judge
